Citation Nr: 1708683	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Evaluation of bilateral hearing loss currently evaluated as 0 percent disabling.

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Because of the favorable outcome herein as to service connection for the knee and shoulder claims, and because there is evidence in the claims file indicating that his knee and shoulder disorders impact the Veteran's employability, see e.g. November 2010 VA general medical examination, the Board finds that the issue of a TDIU has been raised by the record.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right shoulder synovitis was manifest in service and is attributable to service.

2.  Right knee degenerative joint disease was manifest in service and is attributable to service.

3.  There is no current right ankle disability as defined by VA regulations.

4.  During the appeal period, the Veteran's bilateral hearing loss was no worse than Level I in his left ear and Level II in his right ear.


CONCLUSIONS OF LAW

1.  Right shoulder synovitis was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Right knee degenerative joint disease was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, the duty to notify was satisfied by letters sent to the Veteran in January 2008 and August 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims were last adjudicated in March 2016.  

VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz, 590 F.3d at 1320, 21.  In this case, service treatment records, VA treatment records, and lay statements have been associated with the record. 

In May 2007, October 2009, and, December 2015, VA afforded the Veteran examinations with respect to the severity of his hearing loss disability.  The Board finds these examinations to be adequate to address the current severity of such disabilities.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and his knowledge of medical principles.  Since his most recent examination, the lay and medical evidence does not reflect a material increased severity of disability warranting additional examination.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA also afforded the Veteran an October 2009 VA examination and obtained June 2010 medical opinions with respect to the service connection claims.  As the outcome herein with respect to the shoulder and knee claims is favorable, any failure with respect to the VA examinations in that regard is harmless.  With respect to the right ankle disorder, the October 2009 examination report indicated the examiner reviewed the claims file.  In the June 2010 medical opinion, the examiner indicated he did not review VA records.  The Board notes that the examiner who performed the October 2009 VA examination also rendered the June 2010 medical opinion.  Thus, he had been presented with the Veteran's history at the time he found there was no current ankle disease or injury.  Moreover, as the decision herein relies upon a lack of a current disability, the Board finds that records had been reviewed properly prior to the October 2009 opinion thereto.  Accordingly, the October 2009 VA medical examination is adequate for the purposes in this case, or in the alternative, any inadequacy with respect to the June 2010 medical opinion is harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence in this case shows that, in service, the Veteran reported right ankle pain in October 1980 after possibly twisting the ankle playing football the previous night.  A "Gel cast" was applied.  The assessment was a right ankle sprain.  In December 1980, it was reported that a car ran over the Veteran's right foot.

With respect to the right knee, May 1978 records note that the Veteran reported an aching right knee.  An X-ray was within normal limits.  With respect to the right shoulder, a March 1979 record notes the Veteran woke up with neck pain after playing basketball the night before, and that he had had two similar incidents in the past.

In April 1979, the Veteran reported pain and stiffness for one year in his right clavicle.  The impression was a muscle spasm.  In November 1980, the Veteran reported muscle pain in his right shoulder going up into the neck.  The assessment was possible muscle spasm for one day while working.  In December 1980, the Veteran reported extreme pain in the right upper trapezius muscle after lifting a heavy tire.  The assessment was possible muscle strain.

An October 1981 Report of Medical Examination was normal for musculoskeletal systems.  The Veteran denied musculoskeletal complaints at that time.

Post service, with respect to the right ankle, a January 2008 X-ray was normal. VA treatment records for January 2008 show no edema to the right lower extremity, mild tenderness over the lateral malleolus, decreased inversion and eversion, and a very antalgic gait with limping on the right foot.  A diagnosis of right ankle weakness was rendered. 

With respect to the right knee, in March 2001, right knee synovial complex was found on imaging.  In October 2007, the Veteran's right knee was swollen, as reported by VA treatment records.  At the time, the Veteran reported that he was run over in service and wondered if that could have caused his sudden knee pain.  The examiner's assessment was arthralgia.  In December 2007 VA treatment, the examiner found an antalgic gait, full extension and flexion of the knee, pain in the joint line, no effusion, and a mild bony enlargement.  An MRI in December 2007 showed a complex degenerative tear of the posterior horn medial meniscus; moderately advanced medial femorotibial compartment degenerative joint disease (DJD) with articular cartilage loss and reactive marrow edema; and moderate joint effusion and small medial patellar facet cartilage defect.  A May 2009 VA treatment note indicates the Veteran cancelled knee surgery because he could not miss work.

Additionally, January 2008 VA treatment records state that the right ankle was run over by a jeep which apparently forced the Veteran's knee into valgus and the Veteran had right knee pain ever since which significantly increased over the past two years.  The treatment record also showed the Veteran reporting constant edema if he stays on his feet at all. The treatment record further noted frequent knee and ankle buckling.  X-rays at the time showed no significant abnormality with respect to the knee.

With respect to the right shoulder post service, in December 2007 VA treatment records, the Veteran reported right shoulder pain that has progressively gotten worse over time (since his initial injury in the military).  He also reported that the shoulder never stops hurting.  X-rays at the time showed no acute fracture or significant degenerative changes.  In May 2009, he underwent physical therapy on the shoulder.

In July 2008, Dr. D.J.A., submitted a brief medical opinion based on being the Veteran's VA primary care physician.  Dr. D.J.A. stated that the Veteran has: significant pathology of his right knee that includes a medial meniscus tear; a right shoulder with chronic synovitis; and, chronic pain and stiffness in his right ankle since being injured by a jeep.  Dr. D.J.A. further stated that, after a review of the Veteran's military service medical records, it is his opinion that these problems began during the Veteran's military service in the years between 1978 and 1981.

An October 2009 VA examination was conducted.  At the time, diagnoses of mild right shoulder strain disorder and chronic right knee strain disorder were rendered.  The examiner stated that no significant disorder of the right ankle was found.  It was noted that X-ray studies were normal.  At the time, the Veteran reported that no single injury to the right knee occurred; it just started hurting.  With respect to the right ankle, the Veteran reported the jeep incident in service as the initial manifestation.  With respect to the right shoulder, the Veteran reported the lifting incident during service as the initial manifestation.  No medical opinion was rendered at the time.

In June 2010, VA medical opinions were obtained.  The examiner opined that no disorder of the right ankle was found, therefore, there was no link to service.  With respect to the right knee, the examiner opined that the diagnosed disorder is less likely than not caused by or a result of military service.  The examiner reasoned that there was only one complaint of pain while running, no diagnosis was made, and there was a normal X-ray evaluation in service.  The examiner further reasoned that the in-service complaint was more than 30 years prior.

With respect to the right shoulder, the examiner opined that the currently diagnosed right shoulder disorder is less likely as not caused by or a result of injury while in service.  The examiner reasoned that the in-service complaints were muscle strains and not specific shoulder injuries and that both were more than twenty eight years ago.

An August 2010 report of Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was completed by Dr. D.J.A.  The report noted diagnoses of shoulder synovitis and knee arthralgia.  No ankle disorder was diagnosed.

Upon review of the evidence, the Board finds that service connection for the right shoulder and the right knee are warranted.  However, the Board finds that service connection for a right ankle disorder is not warranted.

With respect to the right shoulder and the right knee, the Board notes that there are current diagnoses for each of these disorders, and there are in-service events.  However, there is conflicting evidence as to whether a link between the in-service events and current diagnoses are present.  On one hand, the July 2008 treating physician's opinion provides a definitive link between the current disorders and service.  On the other hand, the June 2010 medical opinions are evidence against a link.  In this case, the Board gives the benefit of the doubt to the Veteran and finds that a link exists.  Accordingly, service connection for a right shoulder disorder and a right knee disorder are warranted.

With respect to the right ankle, the Board finds that a right ankle disability is not present. A "disability" for the purposes of awarding VA disability benefits means a disease, injury, or other physical or mental defect.  38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995).  While the evidence shows that the Veteran had an injury in service and some evidence shows the Veteran currently experiences ankle pain and stiffness, the preponderance of the evidence indicates there has not been a right ankle disability at any time during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The medical findings are evidence against a disease or injury at any time during the appeal period.  X-rays were normal.  The October 2009 VA examiner found no ankle disorder.  The Veteran's complaints consisted of pain, weakness, stiffness and ankle buckling.  The January 2008 VA treatment record noted a diagnosis of right ankle weakness, however, the Board notes that this does not indicate an injury or disease.  Instead, weakness is a symptom.  With respect to Dr. D.J.A.'s medical opinion, he merely states the Veteran has had chronic pain and stiffness, which are symptoms rather than a disease or injury.  At that time Dr. D.J.A. did not identify any disease process or current injury.  Then, in the August 2010 Examination for Housebound Status, Dr. D.J.A. did not identify a diagnosis relating to the ankle, which supports the Board's finding.

In addition to the medical evidence discussed above, the Board has considered the Veteran's lay assertions regarding his right ankle symptoms consisting largely of pain, which he is competent to assert.  His statements are also credible.  Whether pain alone can constitute disability entitling a veteran to compensation under 38 U.S.C.A. §§ 1110 and 1131 is a question that the Federal Circuit has specifically declined to address.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n.1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131).  In Sanchez-Benitez, the Federal Circuit explained that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  Id.  Nonetheless, in this case, the weight of the evidence reflects that the Veteran's right ankle symptoms are not due to disease or injury.  As the right ankle symptoms are not due to disease or injury, it follows that they cannot be due to disease or injury in service.  Entitlement to service connection for a right ankle disability is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Evaluation of Bilateral Hearing Loss

In February 2008, the Veteran filed his claim of increase in the evaluation of his service-connected bilateral hearing loss.  The Veteran cites to his having been issued hearing aids from the VA Medical Center in Birmingham, Alabama, in support of his claim.  In the September 2010 VA Form 9, the Veteran contended that his hearing had gotten worse, and that it is hard for him to hear certain sounds. At his December 2015 VA audio examination, the Veteran also reported the functional effects of his hearing loss: difficulty understanding conversational speech.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran was afforded a VA audiological examination in May 2007.  At that time, the Veteran complained of impaired hearing.  An audiogram showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
55
40
45
45
46
LEFT
35
30
40
50
36

Speech audiometry revealed speech recognition ability of 96 percent in the left ear was reported.  Speech discrimination scores for the right ear were not reported because the scores were more severe than what would be expected based on reported thresholds.   The examiner's impression was that the Veteran had mild to moderate sensorineural hearing loss in both ears.  

Because the speech discrimination scores for the right ear were not reported, Table VIa is applied as to the right ear, and Table VI is applied as to the left ear.  See 38 C.F.R. § 4.85(c).  Applying the results of the May 2007 VA examination to these tables yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and a Level II in the other ear, a 0 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.  

An October 2009 VA audiology examination was conducted.  The results showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
20
15
15
20
LEFT
10
15
20
20
16

Speech audiometry revealed speech recognition ability of 96 percent in each ear was reported.  The examiner's impression was that the Veteran's hearing was within normal limits.   

Applying the results of the October 2009 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.  

December 2015 VA audiology examination was conducted.  The results showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
20
25
25
24
LEFT
5
20
25
25
19

Speech audiometry revealed speech recognition ability of 96 percent in each ear was reported.  The examiner diagnosed sensorineural hearing loss in both ears.  The Veteran reported the functional impact of his hearing loss as difficulty understanding conversational speech.  Martinak, 21 Vet. App. 447.  



Applying the results of the December 2015 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.  

Based on the foregoing, the Board finds that a compensable evaluation for the Veteran's bilateral hearing loss is not warranted.  Three audiology examinations taken at different times across the appeal period result in a noncompensable rating.  There is no competent evidence to contradict this finding.  In this case, the Veteran's lay observations are not competent evidence due to the nature of the objective testing required for the evaluation of hearing loss under the rating criteria.  The Veteran has not been shown to have the expertise or training necessary to administer or interpret such testing.  Thus, the Board finds a preponderance of the evidence is against an increased evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this regard, the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those reported by the Veteran, as described above.  His speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak , 21 Vet. App. at 455-56.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Doucette v. Shulkin, -- Vet App. --, No. 15-2818 (March 6, 2017) (the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure).  Consequently, remand for referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for a right knee disorder is granted.

Service connection for a right shoulder disorder is granted.

Service connection for a right ankle disorder is denied.

A compensable evaluation for bilateral hearing loss is denied.


REMAND

With respect to the issue of a TDIU, as the issue was first raised in this decision, the AOJ has not had the opportunity to conduct development of evidence and to adjudicate the issue.  See 38 C.F.R. § 19.37(a) (2016) (evidence received by the AOJ prior to transfer of the records to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition).  

Accordingly, the case is REMANDED for the following action:

1.   Conduct any development that may be necessary to adjudicate the claim of a TDIU.  Then adjudicate the claim.

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


